DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 was filed after the mailing date of the application on September 18, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the series of steps instructing how to determine a volume of the warped shape, which is a mental process. This judicial exception is not integrated into a practical application because the claims do not recite any computer elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any computer elements.  A person could do the steps by drawing on a piece of paper and calculating the volume on a piece of paper.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worth (see citation below).
9.	As per Claim 1, Worth teaches a method comprising:  creating a three-dimensional model of a bone structure that defines a space (highlighting all soft tissues within the lateral intervertebral foramen in contiguous slices, the contiguous slices were converted to a volume data file, which could be displayed in 3 dimensions, p. 258, description of Fig. 3; Fig. 3).  This procedure defined a 3-dimensional foraminal volume that included the entrance, middle, and exit zones of the IVF.  The image of the foraminal volume was then magnified and manipulated; any volume beyond the anatomic limit of the foramen on the axial images was excluded using a freehand exclusion tool.  The final volume generated was expressed in mm3.  Each foramen was measured.  5 repeated volume measurements.  Using a sagittal reconstruction of the bone windowed sequence, a line was placed along the dorsal limit of the sacral body, representing the 
10.	As per Claim 4, Worth teaches wherein placing the three-dimensional shape near the bone structure comprises placing the three-dimensional shape so that the three-dimensional shape encompasses the space (p. 258).
11.	As per Claim 8, Claim 8 is similar in scope to Claim 1, except that Claim 8 is directed to a computing device comprising:  a processor executing instructions that cause the processor the perform steps comprising the method of Claim 1.  Worth teaches a computing device comprising:  a processor executing instructions that cause the processor the perform steps (CT data where manipulated on an Extended Brilliance Workstation, p. 257, last paragraph).  Thus, Claim 8 is rejected under the same rationale as Claim 1 along with this additional teaching from Worth.
s 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worth (see citation below) in view of Hua (US 20170161948A1).
13.	As per Claim 2, Worth is relied upon for the teachings as discussed above relative to Claim 1.  Worth teaches warping the three-dimensional shape to surfaces of the bone structure (p. 258), as discussed in the rejection for Claim 1.
	However, Worth does not teach wherein warping the three-dimensional shape comprises shifting vertices of the three-dimensional shape to surfaces of the bone structure.  However, Hua teaches wherein warping the three-dimensional shape comprises shifting vertices of the three-dimensional shape to surface (for each garment vertex: identifying template body vertices and others of the garment vertices each within a predetermined threshold of the garment vertex, applying a predetermined weighting to each identified template body vertex and each identified other garment vertex, mapping the garment vertex to the identified template body vertices, determining a position of the mapped garment vertex relative to the target body mesh based on a mapping between the template body mesh and the target body mesh, such that the garment vertex is deformed according to the position, and repeating the identifying, apply, mapping and determining steps for each garment vertex of the garment mesh to form a deformed garment mesh fitted to the target body mesh, [0006]).  Since Worth teaches warping the three-dimensional shape to surfaces of the bone structure (p. 258), as discussed in the rejection for Claim 1, this method from Hua can be implemented into the device of Worth so that warping the three-dimensional shape comprises shifting vertices of the three-dimensional shape to surfaces of the bone structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worth so that warping the three-dimensional shape 
14.	As per Claim 3, Worth teaches wherein warping the three-dimensional shape further comprises subtracting a portion of the bone structure from the shrink-wrapped shape to form the warped three-dimensional shape (p. 258).
	However, Worth does not teach wherein shifting vertices of the three-dimensional shape forms a shrink-wrapped shape.  However, Hua teaches wherein shifting vertices of the three-dimensional shape forms a shrink-wrapped shape [0006].  This would be obvious for the reasons given in the rejection for Claim 2.
15.	As per Claims 9-10, these claims are each similar in scope to Claim 3, and therefore are rejected under the same rationale.
16.	Claims 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worth (see citation below) in view of Suetens (US 20080159608A1) and Jangannathan (see citation below).
17.	As per Claim 5, Worth is relied upon for the teachings as discussed above relative to Claim 1.  Worth teaches a method comprising: creating a three-dimensional model of a bone structure that defines a space (p. 258, Fig. 3, and description of Fig. 3); placing a three-dimensional shape near the model of the bone structure; warping the three-dimensional shape to surfaces of the bone structure to form a warped three-dimensional shape; and determining a volume of the warped three-dimensional shape to estimate a volume of the space (p. 258), as discussed in the rejection for Claim 1.
the predicted post-operative image is a 3D image, [0025]), wherein the structure after the procedure defines a modified space (initially, a 3D pre-operative image is acquired of a part of a patient’s body, [0053], [0025]).  Thus, this teaching from Suetens can be implemented into the device of Worth so that it creates a three-dimensional post-procedure model of the bone structure after a spinal procedure, wherein the bone structure after the spinal procedure defines a modified space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worth to include creating a three-dimensional post-procedure model of the bone structure after a spinal procedure, wherein the bone structure after the spinal procedure defines a modified space because Suetens suggests that this way, a surgeon can see what it is predicted to look like after the procedure in order to help the surgeon to perform the procedure (Abstract) [0025].
However, Worth and Suetens do not teach placing a second three-dimensional shape near the post-procedure model of the bone structure; warping the second three-dimensional shape to surfaces of the post-procedure model of the bone structure to form a second warped three-dimensional shape; and determining a volume of the second warped three-dimensional shape to estimate a volume of the modified space.  However, Jangannathan teaches disc-space height was measured from the midpoint of the vertebra below the surgical level to the midpoint of the vertebra above the surgical level on the neutral lateral radiographs pre- and postoperatively.  The disc height ratio represented the ratio of pre- and post operative measurements of the operated th paragraph).  Since Suetens teaches creating a three-dimensional post-procedure model of the structure after a procedure [0025], wherein the structure after the procedure defines a modified space [0053, 0025], the combination of Suetens and Jangannathan teaches that a three-dimensional pre-procedure model and a three-dimensional post-procedure model are used to determine the measurements of the disc space before the procedure and after the procedure.  Thus, by combining Worth, Suetens, and Jangannathan, the method of Worth can be applied to the three-dimensional post-procedure model in order to determine the measurements of the disc space before the procedure and after the procedure.  Thus, the combination of Worth, Suetens, and Jangannathan teaches further comprising:  creating a three-dimensional post-procedure model of the bone structure after a spinal procedure, where the bone structure after the spinal procedure defines a modified space; placing a second three-dimensional shape near the post-procedure model of the bone structure; warping the second three-dimensional shape to surfaces of the post-procedure model of the bone structure to form a second warped three-dimensional shape; and determining a volume of the second warped three-dimensional shape to estimate a volume of the modified space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worth and Suetens to include placing a second three-dimensional shape near the post-procedure model of the bone structure; warping the second three-dimensional shape to surfaces of the post-procedure model of the bone structure to form a second warped three-dimensional shape; and determining a volume of the second warped three-dimensional shape to estimate a volume of the modified space because Jangannathan suggests that this way, it can be determined whether the procedure was effective in treating the patient (p. 347; p. 350, left column, 5th paragraph).

	However, Worth does not teach further comprising determining a ratio using the volume of the warped three-dimensional shape and the volume of the second warped three-dimensional shape.  However, Suetens teaches creating a three-dimensional post-procedure model of the structure after a procedure [0025], wherein the structure after the procedure defines a modified space [0053, 0025].  This would be obvious for the reasons given in the rejection for Claim 5.
	However, Worth and Suetens do not teach further comprising determining a ratio using the volume of the warped three-dimensional shape and the volume of the second warped three-dimensional shape.  However, Jagannathan teaches further comprising determining a ratio using the preoperative measurements of the disc space and the postoperative measurements of the disc space (p. 350, left column, 5th paragraph).  Since Suetens teaches creating a three-dimensional post-procedure model of the structure after a procedure [0025], wherein the structure after the procedure defines a modified space [0053, 0025], the combination of Suetens and Jangannathan teaches that a three-dimensional pre-procedure model and a three-dimensional post-procedure model are used to determine the measurements of the disc space before the procedure and after the procedure.  Since Worth teaches determining a volume of the warped three-dimensional shape (p. 258), the combination of Suetens and Jangannathan can be implemented into the method of Worth so that it also determines the volume of the second warped three-dimensional shape in order to determine a ratio using the volume of the warped three-dimensional shape and the volume of the second warped three-dimensional shape.  This would be obvious for the reasons given in the rejection for Claim 5.

	However, Worth does not teach wherein determining the volume of the second warped three-dimensional shape comprises using a scale set for the model of the bone structure and a second scale set for the post-procedure model of the bone structure.  However, Suetens teaches using a scale set of the 3D model of the part of the body structure [0053] and a second scale set for the 3D post-procedure model of the part of the body structure [0025].  This would be obvious for the reasons given in the rejection for Claim 5.
	However, Worth and Suetens do not teach wherein determining the volume of the second warped three-dimensional shape comprises using a scale set for the model of the bone structure and a second scale set for the post-procedure model of the bone structure.  However, Jangannathan teaches disc-space height was measured from the midpoint of the vertebra below the surgical level to the midpoint of the vertebra above the surgical level on the neutral lateral radiographs pre- and postoperatively.  The disc height ratio represented the ratio of pre- and post operative measurements of the operated disc space (p. 350, left column, 5th paragraph).  Since Suetens teaches using a scale set of the 3D model of the part of the body structure [0053] and a second scale set for the 3D post-procedure model of the part of the body structure [0025], the combination of Suetens and Jangannathan teaches determining the measurements of the three-dimensional post-procedure model comprises using a scale set for the model of the bone structure and a second scale set for the post-procedure model of the bone structure.  Thus, by combining Worth, Suetens, and Jangannathan, the method of Worth can be applied to the three-dimensional post-procedure model in order to determine the volume of the warped three-dimensional shape before the procedure and after the procedure.  Thus, the combination of 
20.	As per Claims 11-13, these claims are similar in scope to Claims 5-7 respectively, and therefore are rejected under the same rationale.
21.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worth (see citation below), Suetens (US 20080159608A1), and Jangannathan (see citation below) in view of Wollowick (US 20150238271A1).
	Worth, Suetens, and Jangannathan are relied upon for the teachings as discussed above relative to Claim 13.
	However, Worth, Suetens, and Jangannathan do not teach wherein setting a scale for the post-procedure model comprises setting a value for a distance between two points in the post-procedure model to be equal to a value set for the distance between the two points in the model of the region.  However, Wollowick teaches wherein setting a scale for the post-procedure model comprises setting a value for a distance between two points in the post-procedure model to be equal to a value set for the distance between the two points in the model of the region (to obtain useful information, the images (the intra-operative image and a pre-operative image, for example) must be scaled similarly, [0108], linepostop, linepreop, calculate the length ratio between the two line segments and scale the pre-op image based on it, [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worth, Suetens, and Jangannathan so that setting a scale for the post-procedure model comprises setting a value for a distance between two points in the .
22.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jangannathan (see citation below), Worth (see citation below), and Suetens (US 20080159608A1).
23.	As per Claim 15, Jangannathan teaches a method comprising:  receiving a pre-procedure model of a region of a human body and a post-procedure model of the region; measuring a space in the pre-procedure model; measuring the space in the post-procedure model; and using the measurements from the pre-procedure model and the post-procedure model to determine a relative change in the space between the pre-procedure model and the post-procedure model (p. 350, left column, 5th paragraph).  
	However, Jangannathan does not teach forming a first three-dimensional shape to describe a space in the pre-procedure model.  However, Worth teaches receiving a pre-procedure model of a region of a human body; forming a first three-dimensional shape to describe a space in the pre-procedure model; and using the first three-dimensional shape to determine the volume for the space (p. 258).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangannathan to include forming a first three-dimensional shape to describe a space in the pre-procedure model because Worth suggests that this is useful for monitoring degenerative lumbosacral stenosis (p. 255, 258).
However, Jangannathan and Worth do not teach forming a second three-dimensional shape to describe the space in the post-procedure model; and using the first three-dimensional 
24.	As per Claim 16, Jangannathan does not teach wherein forming the first three-dimensional shape comprises placing an initial three-dimensional shape so that the three-dimensional shape encompasses the space then deforming the initial three-dimensional shape to form the first three dimensional shape.  However, Worth teaches wherein forming the first three-dimensional shape comprises placing an initial three-dimensional shape so that the three-dimensional shape encompasses the space then deforming the initial three-dimensional shape to form the first three dimensional shape (p. 258).  This would be obvious for the reasons given in the rejection for Claim 15.
25.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jangannathan (see citation below), Worth (see citation below), and Suetens (US 20080159608A1) in view of Hua (US 20170161948A1).
Claims 17-18 are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jangannathan (see citation below), Worth (see citation below), and Suetens (US 20080159608A1) in view of Wollowick (US 20150238271A1).
	Jangannathan, Worth, and Suetens are relied upon for the teachings as discussed above relative to Claim 15.  The combination of Jangannathan, Worth, and Suetens teaches wherein using the first three-dimensional shape and the second three-dimensional shape to determine a relative change in volume for the space between the pre-procedure model and the post-procedure model, as discussed in the rejection for Claim 15.
	However, Jangannathan, Worth, and Suetens do not teach determining at least one scaling factor to scale the first three-dimensional shape to the second three-dimensional shape.  However, Wollowick teaches determining at least one scaling factor to scale the first shape to the second shape [0150].  Thus, this teaching from Wollowick can be implemented into the combination of Jangannathan, Worth, and Suetens so that it determines at least one scaling factor to scale the first three-dimensional shape to the second three-dimensional shape.  This would be obvious for the reasons given in the rejection for Claim 14.
27.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jangannathan (see citation below), Worth (see citation below), and Suetens (US 20080159608A1) in view of Kramer (see citation below).
	Jangannathan, Worth, and Suetens are relied upon for the teachings as discussed above relative to Claim 16.
	However, Jangannathan, Worth, and Suetens do not teach wherein the initial three-dimensional shape comprises an icosphere.  However, Kramer teaches wherein the initial three-dimensional shape comprises an icosphere (an object based on polygon meshes, called icosphere, was added to the graphic environment of the blender software, which allows for the fitting of the icosphere to the volume of an imported voxel structure, p. 121, left column, 4th paragraph-right column, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jangannathan, Worth, and Suetens so that the initial three-dimensional shape comprises an icosphere because Kramer suggests that this is needed in order to convert the voxel-based object into a polygon mesh surface representation (p. 121).
Prior Art of Record
1.	Worth et al., Computed tomographic evaluation of dynamic alteration of the canine lumbosacral intervertebral neurovascular foramina, Veterinary Surgery, Vol. 46, No. 2, pp. 255-264, February 2017.
2.	Jagannathan et al., The posterior cervical foraminotomy in the treatment of cervical disc/osteophyte disease: a single-surgeon experience with a minimum of 5 years’ clinical and radiographic follow-up, Journal of Neurosurgery: Spine, Vol. 10, Issue 4, pp. 347-356, April 2009.
3.	Kramer et al., Preview of a series of adult human phantoms for radiation protection dosimetry, IFMBE Proceedings, Vol. 25, pp. 120-123, September 2009.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611